SHIELDS, Judge,
concurring in result.
I concur in result. I agree the trial court did not err in denying the Riggs' motion to *272rule on the remaining allegations of their motion to correct error. However, my agreement is based upon the fact that the Riggs waived their other specifications of error when they failed to object to the relief granted in the prior appeal. In Burell v. Riggs (1990), Ind.App., 557 N.E.2d 698, reh'g. denied, trams. denied, this court reversed the trial court's grant of a new trial and "remanded [the cause] to the trial court with instructions to reinstate the judgment entered upon the verdict." Id. at 702. At that point, if the Riggs wanted the trial court to rule upon the remaining specifications of their motion to correct error, it was incumbent upon them to object to the relief granted and to seek remand of the cause with instructions to the trial court to rule upon those remaining specifications of error. The Riggs failed to do so in either their petition for rehearing or their petition for transfer and, therefore, the question of the trial court ruling upon the remaining specifications of the Riggs' motion to correct error has been waived. For this reason, I concur in the result of the majority opinion.